Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Jesse Lofton
d/b/a Stumpy’s,

Respondent

Docket No. C-14-1389
FDA Docket No. FDA-2014-H-0886

Decision No. CR3353

Date: September 2, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint
(Complaint) against Respondent, Jesse Lofton d/b/a Stumpy’s, alleging facts and
legal authority sufficient to justify imposing a civil money penalty of $500.
Respondent did not timely answer the Complaint, nor did Respondent request an
extension of time within which to file an Answer. Therefore, I enter a default
judgment against Respondent and order that Respondent pay a civil money penalty
in the amount of $500.

CTP began this case by serving a Complaint on Respondent and filing a copy of
the Complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The Complaint alleges that Respondent’s staff unlawfully
sold cigarettes to a minor, thereby violating the Federal Food, Drug, and Cosmetic
Act (Act) and its implementing regulations, found at 21 C.F.R. pt. 1140. CTP
seeks a civil money penalty of $500.
On July 1, 2014, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that within 30 days Respondent should
pay the penalty, file an answer, or request an extension of time within which to file
an answer. CTP warned Respondent that if it failed to take one of these actions
within 30 days an Administrative Law Judge could issue an initial decision by
default ordering Respondent to pay the full amount of the proposed penalty. 21
C.F.R. § 17.11.

Respondent has not filed an answer within the time provided by regulation, nor
has it requested an extension. Therefore, pursuant to 21 C.F.R. § 17.11(a), lam
required to issue an initial decision by default if the Complaint is sufficient to
justify a penalty. Accordingly, I must determine whether the allegations in the
Complaint establish violations of the Act.

For purposes of this decision, I assume the facts alleged in the Complaint are true.
21 C.F.R. § 17.11(a). Specifically, CTP alleges the following facts in its
Complaint:

e Respondent owns Stumpy’s, an establishment that sells tobacco products
and is located at 9001 South Ashland Avenue, Chicago, Illinois 60620.
Complaint §[ 3.

e CTP previously initiated a civil money penalty action against Respondent,
CRD Docket Number C-13-1209, FDA Docket Number FDA-2013-H-
1004, by filing an Administrative Complaint dated August 21, 2013,
(August 21, 2013 Complaint) alleging two violations of 21 C.F.R. pt. 1140
within a 12-month period. Specifically, CTP alleged Respondent sold
cigarettes to a minor on August 2, 2012, and on March 11, 2013.
Complaint 410; August 21, 2013 Complaint § 1.

e This action concluded when Jesse Lofton settled the claims on
Respondent’s behalf. On October 24, 2013, Mr. Lofton signed an
Acknowledgment Form in which he “admitt[ed] that the violations . . .
occurred, waiv[ed] his ability to contest the violations in the future, and
stat[ed] that he understood that that violations may be counted in
determining the total number of violations for purposes of future
enforcement actions.” The Administrative Law Judge closed the case on
November 20, 2013. Complaint §§ 10-11.

e During a subsequent inspection of Respondent’s establishment conducted
on February 27, 2014, FDA-commissioned inspectors documented that “a
person younger than 18 years of age was able to purchase a package of
Newport Box cigarettes . . . at approximately 4:27 PM.” Complaint § 1.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section
906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R § 1140.1(b). The
regulations prohibit the sale of cigarettes or smokeless tobacco to any person
younger than 18 years of age. 21 C.F.R. § 1140.14(a).

Here, Respondent had three violations of regulations found at 21 C.F.R. pt. 1140
within a 24-month period. Respondent acknowledged that two violations occurred
when its representative settled the previous civil money penalty action. Most
recently, on February 27, 2014, Respondent sold cigarettes to a person younger
than 18 years of age, in violation of 21 C.F.R. § 1140.14(a). Respondent’s actions
constitute violations of law that merit a civil money penalty.

The regulations require me to impose a civil money penalty in the amount that is
either the maximum provided for by law or the amount sought in the Complaint,
whichever is smaller. 21 C.F.R. § 17.11(a)(1)-(2). The regulations currently
allow a maximum penalty of $500 for three violations within a 24-month period.
21 C.F.R. § 17.2. Accordingly, I find that a civil money penalty in the amount of
$500 is permissible under 21 C.F.R. § 17.2.

/s/
Steven T. Kessel
Administrative Law Judge

